Name: Commission Regulation (EEC) No 52/88 of 5 January 1988 withdrawing certain wine-sector products from the list of products subject to the supplementary mechanism applicable to trade
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  industrial structures and policy
 Date Published: nan

 9 . 1 . 88 Official Journal of the European Communities No L 6/ 11 COMMISSION REGULATION (EEC) No 52/88 of 5 January 1988 withdrawing certain wine-sector products from the list of products subject to the supplementary mechanism applicable to trade THE COMMISSION OF THE EUROPEAN COMMUNITIES, as constituted at 31 December 1985 and Spain and to apply the measures provided for in the Act of Accession in line with that trend ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 81 (3) (a) thereof, Whereas the application of the STM in the two past years has shown, on the one hand, that certain products such as piquette, wine lees, grape marc and vinegar have not been traded in significant qualities and, on the other hand, that trade in quality wines produced in specified regions has developed normally ; whereas it is accordingly unneces ­ sary to monitor the trend in trade in such products using the STM ; whereas the products in question should accor ­ dingly be withdrawn from the supplementary trade mechanism ; whereas Article 81 (3) (a) of the Act of Accession provides for the possibility of withdrawing wine-sector products from the list of products subject to the supplementary trade mechanism (STM) at the start of the second year following accession ; Whereas the aim of the supplementary trade mechanism is to monitor the trend in trade between the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc STM Committee, HAS ADOPTED THIS REGULATION : Article 1 The following products are hereby withdrawn from the list of products subject to the STM : CN code Description 2206 00 10 Piquette 2209 00 1 1 2209 00 19 Wine vinegar, in container;, holding : Two litres or less  More than two litres  wine lees :   Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight   Other 2307 00 1 1 2307 00 19   Grape marc :    Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight   - Other 2308 90 1 1 2308 90 19 ex 2204 Wine of fresh grapes , including fortified wines qualifying for the description quality wine psr ( including quality sparkling wine and quality liqueur wine produced respecti ­ vely in specified regions) No L 6/ 12 Official Journal of the European Communities 9. 1 . 88 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from I January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 January 1988 . For the Commission Frans ANDRIESSEN Vice-President